216 F.2d 464
94 U.S.App.D.C. 427
John W. HECHINGER, et al., Appellants,v.Bernard V. O'NEILL, et al., Appellees.Bernard V. O'NEILL, et al., Appellants,v.John W. HECHINGER, et al., Appellees.
Nos. 12046-12047.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 20, 1954.Decided Nov. 4, 1954.

Appeals from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
Mr. Cornelius H. Doherty, Washington, D.C., with whom Mr. Robert A. Littleton, Washington, D.C., was on the brief, for appellants in No. 12046 and appellees in No. 12047.
Mr. James M. Earnest, Washington, D.C., with whom Mr. Fred M. Vinson, Jr., Washington, D.C., was on the brief, for appellees in No. 12046 and appellants in No. 12047.
Before EDGERTON, FAHY, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
These appeals involve controversies between trustees and beneficiaries.  We find no error affecting substantial rights in the District Court's disposition of these controversies.


2
Affirmed.